Exhibit 10.36

RETIREMENT, CONSULTING AND RELEASE AGREEMENT

This Retirement, Consulting and Release Agreement (the “Agreement”) is entered
into as of January 1, 2014 (the “Effective Date”) between Armstrong Energy,
Inc., together with its subsidiaries and affiliates (collectively, the
“Company”) and David R. Cobb (“Employee”).

RECITALS

WHEREAS, Employee was previously a full-time employee of the Company, and in
connection with his retirement from such employment and the expiration of his
Employment Agreement dated January 19, 2007 (the “Employment Agreement”), the
Company desires to engage Employee to perform certain services as a part-time
Employee for a period of six months, after which he shall retire, and Employee
desires to perform those services on the terms and conditions of this Agreement,
and Company desires to do the same, and

WHEREAS, Employee and Company desire to enter into this Agreement to memorialize
the terms and conditions of Employee’s retirement, part-time employment, and
release of any claims or causes of action he may have against the Company,

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
agreements, and other good and valuable consideration contained herein, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree to the following terms:

TERMS

1. Services and Performance. During the Term of this Agreement, Employee agrees
to perform those services which he previously performed as a full-time employee
of the Company; provided, however, such services shall be performed on a
part-time, as-needed and/or as-requested basis. During the Term of this
Agreement, Employee shall continue to receive pay in the amount he received
while a full-time employee in equal periodic installments according to the
Company’s customary payroll practices (less applicable withholdings), but no
less frequently than bi-monthly, and shall also continue to receive and/or be
eligible for all regular benefits offered to full-time employees.

2. Business Expenses. When preapproved by the Company, Employee shall be
authorized to incur ordinary, necessary, and reasonable business and travel
expenses while performing Services under this Agreement. The Company shall
reimburse Employee for all such expenses incurred in conformity with the
Company’s policies and practices concerning reimbursement of expenses. Employee
shall provide to the Company a receipt or voucher for any reimbursable expense
within 60 days of the occurrence of such expense. Any such reimbursement shall
be made as soon as reasonably practicable, but in no event later than sixty days
following the end of the taxable year in which the related expense was incurred.

3. Restrictive Covenants. The parties acknowledge that the Employment Agreement
was not renewed on its own terms, effective January 1, 2014, but notwithstanding
such non-

 

1



--------------------------------------------------------------------------------

renewal, the parties acknowledge and agree that restrictive covenants and other
obligations of Employee set forth in Paragraphs 7, 9, 10 and 11 of the
Employment Agreement (together with any applicable remedies stated in the other
paragraphs therein) are valid, enforceable and shall be binding and remain in
full effect until December 31, 2014.

4. Common-Law Duties and Obligations under Prior Agreements. Employee
acknowledges and agrees that his duties under this Agreement and the Employment
Agreement shall supplement, rather than supplant, his common-law duties of
confidentiality and loyalty owed to the Company.

5. Term and Termination of Agreement. This Agreement and Employee’s part-time
employment with the Company shall be entered on an at-will basis, shall have a
term of six months, and be terminated without any further action on June 30,
2014, unless extended by a signed writing by both parties. Notwithstanding the
previous sentence, the Company may terminate this Agreement or Employee’s
employment with the Company immediately upon notice to Employee if the Company
determines in its sole discretion that Employee has engaged in any act or
omission that is contrary to the best interests of the Company or is likely to
damage the Business, including without limitation the reputation of the Company.
Upon any termination of this Agreement or Employee’s employment with the
Company, the Company shall have no further obligation to Employee under this
Agreement or otherwise, except for payment to Employee of all (a) earned but
unpaid earnings through the date of notice of termination, and (b) approved but
unreimbursed business expenses incurred in accordance with this Agreement
through the date of notice of termination.

6. Indemnity. EMPLOYEE SHALL INDEMNIFY THE COMPANY AND HOLD THE COMPANY HARMLESS
FROM ANY LIABILITY, LOSS, COST, CLAIM, OR DAMAGE, INCLUDING LEGAL AND OTHER
EXPENSES AND REASONABLE ATTORNEYS’ FEES, THE COMPANY INCURS ARISING FROM OR OUT
OF EMPLOYEE’S (A) NEGLIGENCE, MISCONDUCT, OR OTHER WRONGFUL CONDUCT; (B) BREACH
OF HIS REPRESENTATIONS OR WARRANTIES IN THIS AGREEMENT; OR (C) BREACH OF ANY OF
HIS OBLIGATIONS IN THIS AGREEMENT. THE COMPANY SHALL INDEMNIFY EMPLOYEE AND HOLD
THE EMPLOYEE HARMLESS FROM ANY LIABILITY, LOSS, COST, CLAIM OR DAMAGE, INCLUDING
LEGAL AND OTHER EXPENSES AND REASONABLE ATTORNEYS’ FEES ARISING FROM OR OUT OF
THE PERFORMANCE OF EMPLOYEE’S DUTIES HEREUNDER UNLESS ARISING FROM OR OUT OF
EMPLOYEE’S (A) NEGLIGENCE, MISCONDUCT, OR OTHER WRONGFUL CONDUCT; (B) BREACH OF
HIS REPRESENTATIONS OR WARRANTIES IN THIS AGREEMENT; OR (C) BREACH OF ANY OF HIS
OBLIGATIONS IN THIS AGREEMENT.

7. Survival. The termination of this Agreement, regardless of the reason for
termination, shall not impair the rights or obligations of either party that
shall have accrued before such termination.

8. Waiver. The waiver by either party of a breach of any term of this Agreement
shall not operate or be construed as a waiver of a subsequent breach of the same
provision by either party or of the breach of any other term or provision of
this Agreement.

 

2



--------------------------------------------------------------------------------

9. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, (a) this Agreement shall be considered divisible,
(b) such provision shall be deemed inoperative to the extent it is deemed
illegal, invalid, or unenforceable, and (c) in all other respects this Agreement
shall remain in full force and effect; provided, however, that if any such
provision may be made enforceable by limitation, then such provision shall be
deemed to be so limited and shall be enforceable to the maximum extent permitted
by applicable law.

10. Attorneys’ Fees and Other Costs. If either party breaches this Agreement, or
if a dispute arises between the parties based on or involving this Agreement,
the party that enforces its rights under this Agreement against the breaching
party, or that prevails in the resolution of such dispute, shall be entitled to
recover from the other party its reasonable attorneys’ fees, court costs, and
expenses incurred in enforcing such rights or resolving such dispute.

11. Entire Agreement. This Agreement constitutes the entire agreements between
the parties concerning its subject matter and shall supersede all prior and
contemporaneous agreements and understandings, both written and oral, between
the parties with respect to its subject matter. In signing this Agreement,
Employee represents and warrants that he is not relying on any written or oral
statement or promise from the Company other than as set out in this Agreement.

12. Assignment of Agreement; Successors and Assigns. Employee’s obligations
hereunder are personal to Employee and shall not be assigned by him to any
person or entity without written consent from the Company. The Company may
assign this Agreement without Employee’s consent. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns.

13. Amendment. This Agreement shall not be amended except by an instrument in
writing signed by the party against whom such amendment is sought to be
enforced.

14. Governing Law; Venue. This Agreement shall be governed by the laws of the
Commonwealth of Kentucky, without regard to its conflict-of-laws principles.
Exclusive venue for any dispute, controversy, claim, or cause of action between
the parties arising out of or related to this Agreement is in any state or
federal court of competent jurisdiction that regularly conducts proceedings in
Hopkins County, Kentucky. Nothing in this Agreement, however, precludes the
Company from seeking to remove a civil action from any state court to federal
court.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement. The delivery of this Agreement in the
form of a clearly legible facsimile or electronically scanned version by e-mail
shall have the same force and effect as delivery of the originally executed
document.

 

3



--------------------------------------------------------------------------------

16. Waiver of Right to Jury Trial. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, EACH PARTY HEREBY AGREES TO IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY
JURY WITH RESPECT TO ANY DISPUTE, CONTROVERSY, CLAIM, OR CAUSE OF ACTION
(INDIVIDUALLY, A “CLAIM”) AGAINST THE OTHER PARTY OR ITS OR HIS AFFILIATES,
INCLUDING WITHOUT LIMIT ANY CLAIM ARISING UNDER OR RELATED TO THIS AGREEMENT
(EITHER ALLEGED BREACH OR ENFORCEMENT).

17. Release. Employee unconditionally releases Company forever, with prejudice,
from any and all rights, claims, grievances, damages, fees, costs, actions,
lawsuits or demands of any nature, known or unknown, arising from or during his
employment, the terms and conditions of his employment, or the termination of
his employment, whether statutory or at common law. This means that Employee is
giving up any and all rights he may have to sue Company related to, in any way,
his employment with Company, and agreements entered into during the term of that
employment (including without limitation any overriding royalty agreements, and
Employee further acknowledges that Company’s conduct with respect to such
royalty agreements has been consistent with and in compliance with the terms
therein), and/or the cessation or termination of that employment. This release
includes, by way of illustration and not limitation, release from all common law
claims, contract claims, tort or statutory rights or claims, including, but not
limited to, release from all retaliation, wrongful discharge, public policy,
promissory estoppel, breach of express or implied contract, wage claim, libel,
slander, defamation, and/or small claims; release from rights or claims arising
under the federal Fair Labor Standards Act of 1938, the Family and Medical Leave
Act of 1993, the Equal Pay Act of 1963, the Employee Retirement Income Security
Act of 1974 as amended, Title VII of the Civil Rights Act of1964, as amended by
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
29 U.S.C. 621, et. seq., as amended by the Older Workers Benefit Protection Act,
the Americans with Disabilities Act of 1990; claims under Kentucky Revised
Statutes Title XXVII and/or release from rights or claims under any other
Federal, State or Local employment or discrimination statutes, ordinances,
regulations or constitutional provisions; any claims for benefits, severance, or
other consideration of any sort or nature, regardless of the basis of such
claim, arising under or related to the Employment Agreement. Employee
acknowledges that it is the specific intent and purpose of this Agreement to
release and discharge any and all claims, employment discrimination charges,
retaliation charges, or other charges or causes of action of any kind or nature
whatsoever, whether known or unknown, which may exist or might be claimed to
exist at or prior to the date hereof, and that this waiver and release be as
broad and general as the law permits, and the only cause of action that will
remain is to enforce the terms of this Agreement. Employee further waives the
right to seek reinstatement or to re-apply for employment with the Company.
Notwithstanding the foregoing, Employee does not release any claims related to
any of the foregoing that may accrue or arise after the date of this Agreement,
including those related to the aforementioned royalty agreements.

[Signature Page to Follow]

 

4



--------------------------------------------------------------------------------

AGREED as of the Effective Date:

 

Armstrong Coal Company, Inc.     David R. Cobb By:   /s/ Martin D. Wilson      
/s/ David R. Cobb   Name:  

Martin D. Wilson

        Title:  

President

     

 

5